      Case 3:21-cr-01300-WQH Document 28 Filed 08/04/21 PageID.45 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                Case No.: 21CR01300-WQH
10
                  Plaintiff,                  JUDGMENT & ORDER (1) GRANTING
11                                            UNITED STATES’ MOTION TO
12                                            DISMISS WITHOUT PREJUDICE AND
           v.                                 (2) ORDERING RELEASE OF
13                                            MATERIAL WITNESS
     MARVIN YOVANY SANABRIA-
14   VILLANUEVA,
15
                  Defendant
16
17        Upon the motion of the Government, and good cause appearing therefrom,
18        IT IS HEREBY ORDERED that the Indictment against MARVIN YOVANY
19 SANABRIA-VILLANUEVA in this case is dismissed without prejudice.
20      Further, IT IS HEREBY ORDERED that the material witness, Odilio Flores-
21 Maldonado, held in custody in case number 21-CR-01300-WQH, is discharged from
22 this case and shall be released to the Department of Homeland Security for return to his
23 country of origin.
24
          SO ORDERED.
25   Dated: August 4, 2021
26
27
28


30
